DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered.
Claims 2-4, 7-11, 13 have been cancelled.  Claims 14-16 have been added.  Claims 1, 5-6, 12, 14-16 are pending.  Claim 1 has been amended.  Claims 1, 5-6, 12, 14-16 are examined herein.
Applicant’s amendments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  
The following new rejections will now apply.




Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 6 recites the limitation "pH adjusting agents selected from sodium hydroxide, potassium hydroxide, ammonium carbonate, hydrochloric acid, citric acid, lactic acid, phosphoric acid and sulfuric acid" in claim 1, which limits the pH adjusting agents to “arginine, alanine, and lysine”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-6, 12, 14-16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3, 7-12, 16, 23-25, 27-30 of copending Application No. 15/745,615 (since allowed).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising levothyroxine sodium, buffers, solvents, and sulfobutylether-β-cyclodextrin.  

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is identified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugain-Hamidi et al. (WO 2007/077252 A1, of record) in view of Kitano et al. (US Patent Application 2006/0034778 A1, of record) and Reer et al. (US Patent Application 2006/0194762 A1).
The instant claims are directed to an oral spray formulation comprising levothyroxine sodium, a buffer or pH adjusting agent, a solvent, an excipients, and sulfobutylether-β-cyclodextrin.
Gaugain-Hamidi et al. teach pharmaceutical composition comprising at least one thyroid hormone, a hydroxypropyl-β-cyclodextrin, a buffer, water, ethanol, and preservatives, wherein the thyroid hormone is levothyroxine and the buffer is sodium bicarbonate (claims 1, 4, 6, 9).  Levothyroxine sodium is taught (paragraphs 6-7, 28).  
However, Gaugain-Hamidi et al. fail to specifically disclose the claimed pH adjusting agents and sulfobutylether-β-cyclodextrin. 
Kitano et al. teach that arginine and citric acid are well-known pH adjusting agents that can be used in personal care compositions (paragraph 0026).
Reer et al. teach that cyclodextrins, particularly β-cyclodextrins and sulfoalkylether cyclodextrins, have been used as solubilizing agents for water insoluble drugs (paragraphs 0004-0007).  A preferred cyclodextrin is sulfobutylether-β-cyclodextrin in an amount of 50-99.9% by weight (paragraph 0207).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the buffer and/or the pH adjusting agent, arginine or citric acid, as taught by Kitano et al., as the buffer or pH adjusting agent, and sulfobutylether-β-cyclodextrin, as taught by Reer et al., as the β-cyclodextrin, in the composition comprising levothyroxine sodium, as taught by Gaugain-Hamidi et al.
A person of ordinary skill in the art would have been motivated to use arginine or citric acid because of the functional equivalency of using one well-known buffer for .

Response to Arguments
The Chandrashekhar Declaration 2 under 37 CFR 1.132 filed 9/14/21 is insufficient to overcome the rejection of claims 1, 5-6, 12, 14-16 as rejected under 35 U.S.C. 103 as being unpatentable over Gaugain-Hamidi et al. (WO 2007/077252 A1, of record) in view of Kitano et al. (US Patent Application 2006/0034778 A1, of record) and Reer et al. (US Patent Application 2006/0194762 A1) because: the declaration does not properly explain why the result is unexpected or surprising.
The declaration contains data that shows formulations with SBECD are more stable than formulations with HPBCD.  The total impurities in the formulations with HPBCD are at least 2.5 times higher than the formulations with SBECD.  Further, formulation 45A with 12.5% SBECD has a better stability profile than 45S with 20% HPBCD.

	As stated earlier, the small difference between 45A/45B and 45S does not rise to the level of unexpected or surprising results.  Going from 1.72% to 4.88% or 1.27% to 4.40% impurities is not considered unexpected or surprising but due to optimizing the type and amount of β-cyclodextrin selected to help with solubilizing levothyroxine.  Furthermore, Applicant is reminded that the data from this declaration does not reflect the scope of the claims since only arginine and sodium iodide was used in the compositions found in the declaration, whereas the instant claims recite many more buffering or pH adjusting agents other than arginine and sodium iodide.
	According to Chandrashekhar Declaration 1, if the real novelty lies with the use of arginine, alanine, or lysine, one of ordinary skill in the art would have kept all the 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627